DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 9/15/2020 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  


Claim Objections
Applicant is advised that should claims 4-5 be found allowable, claims 6-7, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 4 depends upon claim 1 and recites the heavy chain amino acid sequence of SEQ ID NO: 9.  Claim 6 recites the nucleotide sequence of SEQ ID NO: 11.  SEQ ID NO: 11 encodes SEQ ID NO: 9.  As such, claim 6 is directed to an antibody having the same amino acid sequence limitations as claim 4.  The antibodies of claims 4 and 6 are of the same scope and are duplicate claims.
Claim 5 depends upon claim 1 and recites the light chain amino acid sequence of SEQ ID NO: 10.  Claim 7 recites the nucleotide sequence of SEQ ID NO: 12.  SEQ ID NO: 10 encodes SEQ ID NO: 12.  As such, claim 7 is directed to an antibody having the same amino acid sequence limitations as claim 5.  The antibodies of claims 5 and 7 are of the same scope and are duplicate claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a use with no positive, active steps.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitations recited in claim 1 do not adequately describe an anti-VEGF-PD1 bispecific antibody.
Claim 1 is directed to an anti-VEGF-PD1 bispecific antibody, wherein CDR-H1 in a heavy chain variable region of the antibody is an amino acid sequence expressed by SEQ ID NO: 1, CDR-H2 is an amino acid sequence expressed by SEQ ID NO : 2, CDR-H3 is an amino acid sequence expressed by SEQ ID NO: 3; and CDR-L in a light chain variable region of the antibody is an amino acid sequence expressed by SEQ ID NO: 4.
First of all, a light chain variable region of an antibody has three CDRs: CDR-L1, CDR-L2, CDR-L2.  Claims 1 and 2 do not specify which of these CDRs is intended.  Secondly, SEQ ID NO: 4 (encoded by SEQ ID NO: 8 in claim 2) is 107 amino acids in length.  By the size alone, this sequence is too large to reflect a CDR sequence.  If the claim intended that only a subsequence of SEQ ID NO: 4 was intended, the claim language does not make this clear and the specification does not identify the amino acids within SEQ ID NO: 4 that correspond to the intended CDR sequence.  Finally, a sequence search of SEQ ID NO: 4 reveals that SEQ ID NO: 4 corresponds to the VL sequence of bevacizumab, a known anti-VEGF antibody.  See for example, column 1, line 56, through column 2, lines 1, and SEQ ID NO: 1 of Bais et al. (U.S. Patent No. 10,617,755).
SEQ ID NO: 1 (encoded by SEQ ID NO: 5 in claim 2) is 118 amino acids in length.  By the size alone, this sequence is too large to reflect an CDR-H1 sequence.  If the claim intended that only a subsequence of SEQ ID NO: 1 was intended, the claim language does not make this clear and the specification does not identify the amino acids within SEQ ID NO: 1 that correspond to the intended CDR sequence.  
SEQ ID NO: 2 (encoded by SEQ ID NO: 6 in claim 2) is 118 amino acids in length.  By the size alone, this sequence is too large to reflect an CDR-H2 sequence.  If the claim intended that only a subsequence of SEQ ID NO: 2 was intended, the claim language does not make this clear and the specification does not identify the amino acids within SEQ ID NO: 2 that correspond to the intended CDR sequence.  
SEQ ID NO: 3 (encoded by SEQ ID NO: 6 in claim 2) is 123 amino acids in length.  By the size alone, this sequence is too large to reflect an CDR-H3 sequence.  If the claim intended that only a subsequence of SEQ ID NO: 3 was intended, the claim language does not make this clear and the specification does not identify the amino acids within SEQ ID NO: 3 that correspond to the intended CDR sequence.  Finally, a sequence search of SEQ ID NO: 3 reveals that SEQ ID NO: 3 corresponds to the VH sequence of bevacizumab, a known anti-VEGF antibody.  See for example, column 1, line 56, through column 2, lines 1, and SEQ ID NO: 2 of Bais et al. (U.S. Patent No. 10,617,755).
Review of the instant specification at paragraph [0070-0071] and a sequence search of SEQ ID NO: 9 (encoded by SEQ ID NO: 12, see claims 4 and 6) reveals that SEQ ID NO: 9 appears to correspond to the heavy chain of construct Ps3Vm in Figure 9.  Contrary to the disclosure of paragraph [0071], SEQ ID NOS: 1-8 do not correspond to CDR sequences.  This paragraph is replete with errors.
SEQ ID NO: 9 is a fusion protein that is 732 amino acids in length.  In the N-terminal to C-terminal direction, SEQ ID NO: 9 corresponds to the sequence Met Glu Phe Gly Leu Ser Trp Val Phe Leu Val Ala Ile Leu Lys Gly Val Gln Cys fused to SEQ ID NO: 1 (amino acids 20-137 of SEQ ID NO: 9) fused to a (G4S)4 linker (amino acids 138-157 of SEQ ID NO: 9) fused to SEQ ID NO: 2 (amino acids 158-264 of SEQ ID NO: 9) fused to a G3AS(G4S)2 linker (amino acids 265-279 of SEQ ID NO: 9) fused to SEQ ID NO: 3 (amino acids 280-402 of SEQ ID NO: 9, the VL of bevacizumab) fused to the remainder of the heavy chain sequence for bevacizumab (see SEQ ID NO: 1 of Lu et al. (U.S. Patent No. 11,059,885)).   Amino acids 1-123 of SEQ ID NO: 1 of Lu et al. correspond to instant SEQ ID NO: 3 and amino acids 280-402 of instant SEQ ID NO: 9.  Amino acids 124-453 of SEQ ID NO: 1 of Lu et al. correspond to amino acids 403-732 of instant SEQ ID NO: 9. (Note that SEQ ID NO: 1 of Lu et al. has Leu at amino acids 240-241 rather than Ala at amino acid 519-520 of instant SEQ ID NO: 9.  These would have been known Fc mutations, commonly known as LALA mutations.)  It appears that SEQ ID NO: 1 corresponds to an anti-PD1 antibody VH domain and SEQ ID NO: 2 corresponds to an anti-PD1 VL domain.
SEQ ID NO: 10 is a fusion protein that is 234 amino acids in length. In the N-terminal to C-terminal direction, SEQ ID NO: 10 corresponds to the sequence Met Glu Thr Asp Thr Leu Trp Val Leu Trp Val Pro Gly Ser Thr fused to SEQ ID NO: 4 (amino acid 21-127 of SEQ ID NO: 10) fused to the remainder of the light chain sequence for bevacizumab (see SEQ ID NO: 2 of Lu et al. (U.S. Patent No. 11,059,885)).  Amino acids 1-107 of SEQ ID NO: 2 of Lu et al. correspond to instant SEQ ID NO: 4 and amino acid 21-127 of SEQ ID NO: 10.  Amino acids 103-214 of SEQ ID NO: 2 of Lu et al. correspond to amino acids 128-234 of instant SEQ ID NO: 10.
None of the claims clearly set forth the limitations that define the structure of the anti-VEGF-PD1 bispecific antibody of Ps3Vm of Figure 9 or any other bispecific antibody that will bind both VEGF and PD1.  The identity or the structure of the CDRs required to bind both VEGF and PD1 in the bispecific antibody are not apparent in the claims.  The claims are not limited to the Ps3Vm construct of Figure 9 and the specification does not disclose or describe the assembly of other bispecific antibodies having the sequences of claims 1-8.  The genus of antibodies is not adequately described.
Applicant is cautioned against introducing new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are confusing in failing clearly set forth the limitations that define the structure of the claimed anti-VEGF-PD1 bispecific antibody.  The particular portions that bind VEGF and the particular portions that bind PD1 are unclear.  The association of the various parts to each other are also unclear.  Sequences that are referred to CDR sequences in the claims are not, in fact, CDR sequences.  In particular, claims 1 and 2 do not make which CDR-L is intended (i.e. CDR-L1, CDR-L2, or CDR-L3).  With respect to claims 4 and 6, SEQ ID NO: 9 (encoded by SEQ ID NO: 10) contains more than the heavy chain, it contains a dsFv and linker.  See Figure 9.  The metes and bounds of the claims cannot be determined.  
	Claims 9-10 are indefinite for reciting a use without any positive, active steps.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends upon claim 1.  The nucleotide sequences of SEQ ID NOS: 5-8 (recited in claim 2) appear to encode the amino acid sequences of  SEQ ID NOS: 1-4 (recited in claim 1), respectively.  As such, the antibody of claim 2 is of the same scope of the antibody of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/
Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
Mpa